Exhibit 21.1 ROSETTA RESOURCES ENTITIES AS OF 01/07/2011 COMPANY FEDERAL EMPLOYER ID NUMBER TYPE OF/DATE OF FORMATION Rosetta Resources Inc. 43-2083519 Delaware Corporation Formed on 6/3/2005 Rosetta Resources Gathering LP 30-0421588 Delaware Limited Partnership Formed on 4/5/2007 Rosetta Resources Holdings, LLC 20-2943018 Delaware Limited Liability Company Formed on 12/27/2001 Rosetta Resources Offshore, LLC 51-0546843 Delaware Limited Liability Company Formed on 6/20/2005 Rosetta Resources Operating GP, LLC 27-0011349 Delaware Limited Liability Company Formed on 4/24/2002 Rosetta Resources Operating LP 71-0882453 Delaware Limited Partnership Formed on 4/25/2002 Rosetta Resources South Texas LP (shelf company) 26-3941971 Delaware Limited Partnership Formed on 12/15/2008
